Citation Nr: 1145725	
Decision Date: 12/14/11    Archive Date: 12/21/11	

DOCKET NO.  07-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a stroke, claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in April 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDING OF FACT

Insofar as the RO, in a rating decision of July 2011, granted service connection for the residuals of a left-sided stroke (claimed as numbness, loss of strength in the left arm and leg, decreased vision in the left eye, and impotence), there is no longer any case or controversy regarding the issue of entitlement to service connection for the residuals of a stroke.  


CONCLUSION OF LAW

There is no longer any issue regarding an error of fact or law before the Board on the matter of service connection for the residuals of a stroke.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, in the case at hand, the law is dispositive, and the relevant facts are not in dispute.  See Mason v. Principi, 16 Vet. App. 129, 131-132 (2002); see also Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd at 281 F.3d 1384 (Fed. Cir. 2002).  Accordingly, the VCAA is not for application in this case.  

Service Connection

Pursuant to applicable law and regulation, the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law which affects the provision of benefits by the Secretary to Veterans, their dependents, or survivors.  38 U.S.C.A. § 511(a) (West 2002).  Moreover, all questions in a matter which, under Section 38 U.S.C.A §511(a) (West 2002), are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals are to be made by the Board.  Decisions of the Board are to be based on the entire record in the proceeding, and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).  In that regard, the Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the case at hand, in April 2010, the Board remanded the Veteran's claim for service connection for the residuals of a stroke.  Thereafter, in a rating decision of July 2011, the RO granted service connection for the residuals of a left-sided stroke (claimed as numbness, loss of strength in the left arm and leg, decreased vision in the left eye, and impotence).  

The July 2011 grant of service connection for the residuals of a left-sided stroke rendered moot the issue of entitlement to service connection for the residuals of stroke, inasmuch as it represented a complete grant of the benefit sought.  Additionally, in an Informal Hearing Presentation of October 2011, the Veteran's accredited representative acknowledged that the Veteran had voiced no disagreement with the rating assigned at the time of the award of service connection for the residuals of left-sided stroke, and that he (i.e., the accredited representative) was "not sure why (the Veteran's) case remained in appellate status."  Under the circumstances, there clearly no longer exists any case or controversy regarding the issue of entitlement to service connection for the residuals of a stroke.

As noted above, the RO having granted service connection for the residuals of a left-sided stroke, there is no longer any question or controversy with respect to the issue under review.  Accordingly, the claim for service connection for the residuals of a stroke must be dismissed.  


ORDER

The appeal as to the issue of service connection for the residuals of a stroke, claimed as secondary to service-connected hypertension, is dismissed.  

	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


